Citation Nr: 9935013	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-26 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee condition 
as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for a left knee condition 
as secondary to a service-connected right ankle disability.  
The veteran, who had active service from August 1954 to 
August 1958, appealed that decision to the Board. 

The February 1997 rating decision also denied the veteran's 
claim of entitlement to service connection for a left hip 
condition as secondary to a service-connected right ankle 
disability.  During a hearing held in June 1998, however, the 
veteran indicated that he wished to discontinue his appeal 
with respect to that issue.  Therefore, the issue of 
entitlement to service connection for a left hip condition is 
no longer in appellate status and will not be considered by 
the Board.  See 38 C.F.R. § 20.204 (1999).


REMAND

The veteran claims that he currently suffers from a left knee 
condition which was caused by his service-connected right 
ankle disability.  The Board finds, however, that additional 
development is warranted prior to a final decision by the 
Board.  In particular, it appears that additional pertinent 
VA treatment records may exist which have not been associated 
with the veteran's claims file.  During a hearing at the RO 
in June 1998, the veteran testified that he underwent a left 
knee operation at a VA facility in February 1998.  However, 
the medical reports pertaining to that hospitalization are 
not associated with the claims file, and it does not appear 
that the RO requested these records.  

The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of these records based on the veteran's testimony.  
The Board regrets the delay associated with obtaining such 
records, but they must be associated with the claims file for 
consideration with this appeal.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable error. 
. . .").

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file any VA medical 
records pertaining to the veteran's 
left knee condition which are not 
presently associated with the claims 
file, to include surgical reports dated 
in February 1998.  

2.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
then readjudicate the veteran's claim 
of entitlement to service connection 
for a left knee condition as secondary 
to a service-connected right ankle 
disability.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.







The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












